DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haynes et al. (U.S. Patent No. 5,327,734, “Haynes”).

Regarding Claim 1, Haynes discloses a hybrid thermosiphon system (fig 1) comprising: 
a thermosiphon pipe (14) mountable along a ground surface, the pipe including a tail section extending below the ground surface and into an active frost layer when the pipe is mounted (fig 1); 
a condenser (16) in fluid communication with the thermosiphon pipe; 
an evaporator (20) coupled to the pipe and positioned between the condenser and the ground surface; and
a refrigeration system (“mechanical refrigeration source”, col 3, lines 5-7) connected in fluid communication with the evaporator, the refrigeration system operable to cool and deliver a refrigerant to the evaporator, 


Regarding Claim 4, Haynes further discloses wherein the refrigeration system (“mechanical refrigeration source”, col 3, lines 5-7) is in fluid communication with the evaporator via a conduit (30), and wherein the refrigerant is delivered to the evaporator via the conduit (fig 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1 above, and further in view of Tominaga et al. (Japanese Patent Publication JPH07224449A, “Tominaga”).

Regarding Claim 2, Haynes discloses all previous claim limitations. Haynes further discloses an insulated shell (22, col 3, lines 3-4) coupled to the thermosiphon pipe (14) and 
 
Regarding Claim 3, the combination of Haynes and Tominaga discloses all previous claim limitations. Haynes, as modified, does not explicitly disclose wherein a portion of the insulated shell is positioned beneath the ground surface. Tominaga, however, discloses wherein a portion of an insulated shell (18, 20) is positioned beneath the ground surface (fig 6).  Tominaga teaches that this prevents freezing within the heat pipe (page 1, lines 24-30). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Haynes, as modified, to have the insulated pipe extend into the ground such as taught by Tominaga in order to prevent freezing and thus ensure circulation through the pipe. 

6.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1 above, and further in view of Campbell et al. (U.S. Patent Publication No. 2012/0111027, “Campbell”).

Regarding Claim 5, Haynes discloses all previous claim limitations. However, Haynes does not explicitly disclose wherein the conduit further includes releasable fittings operable to selectably couple and decouple the refrigeration system and evaporator. Campbell, however, discloses a refrigeration system (fig 3) which includes releasable fittings (302) operable to selectably couple and decouple the refrigeration system and evaporator (360, ¶0029). It would have been obvious to a person of ordinary skill in the art before the effective filing for Haynes to provide the fittings of Campbell in order to allow for easy replacement of the thermosiphon. 

7.	Claims 6-8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1 above, and further in view of McSweeney et al. (U.S. Patent Publication No. 2011/0070100, “McSweeney”). 

Regarding Claim 6, Haynes discloses all previous claim limitations. However, Haynes does not explicitly disclose a sensor system operable to measure one or both of a temperature and a pressure parameter, the sensor system in communication with a controller of the refrigeration system, wherein the sensor system is operable to send an activation signal to the controller when one or both of the measured temperature and pressure parameters satisfy a threshold parameter. McSweeney, however, discloses a refrigeration system (fig 1) wherein a sensor system (30) operable to measure a temperature parameter, the sensor system in communication with a controller (22) of the refrigeration system, wherein the sensor system is operable to send an activation signal to the controller when the measured temperature parameters satisfy a threshold parameter (¶0013). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Haynes to provide the refrigeration system of 

Regarding Claim 7, the combination of Haynes and McSweeney discloses all previous claim limitations. Haynes, as modified, further discloses a compressor (10, McSweeney) in communication with the controller (22, McSweeney), wherein the controller activates the compressor in response to receiving the activation signal (¶0013).

Regarding Claim 8, the combination of Haynes and McSweeney discloses all previous claim limitations. Haynes, as modified, further discloses wherein the controller (22, McSweeney) is further operable to vary an operating speed of the compressor (10, McSweeney, see ¶0009, McSweeney).

Regarding Claim 10, Haynes discloses all previous claim limitations. However, Haynes does not explicitly disclose a sensor system operable to measure one or both of a temperature and a pressure parameter, the hybrid thermosiphon system further comprising a controller programmable to selectively operate the refrigeration system, wherein the controller selectively operates the refrigeration system based on one or both of the measured temperature and pressure parameters. McSweeney, however, discloses a refrigeration system (fig 1) wherein a sensor system (30) operable to measure a temperature parameter, the sensor system in communication with a controller (22) of the refrigeration system, wherein the sensor system is operable to send an activation signal to the controller when the measured temperature parameters satisfy a threshold parameter (¶0013). It would have been obvious to a person of ordinary skill in the art . 

8.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1 above, and further in view of Chou et al. (U.S. Patent Publication No. 2015/0233617, “Chou”).

Regarding Claim 9, Haynes discloses all previous claim limitations. However, Haynes does not explicitly disclose a solar power array in operable communication with the refrigeration system, the solar power array operable to power the refrigeration system. Chou, however, disclose a solar power array in operable communication with the refrigeration system, the solar power array operable to power the refrigeration system (¶0022). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Haynes to provide the solar power array of Chou in order to power the refrigeration system and thus improve the efficiency of the system. 


9.	Claims 11 and 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1 above, and further in view of Ferguson (U.S. Patent Publication No. 2017/0144548).

Regarding Claim 11, Haynes discloses all previous claim limitations. However, Haynes does not explicitly disclose a temperature control unit operable to control a temperature within the refrigeration system. Ferguson, however, discloses a refrigeration system having a temperature control unit (34, 40, 48) operable to control a temperature within the refrigeration system (¶0035). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Haynes to provide the temperature control unit of Ferguson in order to efficiently control the temperature of the refrigerant in the refrigeration system. 

Regarding Claim 12, the combination of Haynes and Ferguson discloses all previous claim limitations. Haynes, as modified, further discloses wherein the temperature control unit (34, 40, 48, Ferguson) including a cooling unit (34, 40) operable to decrease the temperature within the refrigeration system and a heating unit (48) operable to increase the temperature within the refrigeration system.

10.	Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haynes as applied to claim 1 above, and further in view of Hung (U.S. Patent Publication No. 2017/0030621). 

Regarding Claim 13, Haynes discloses all previous claim limitations. However, Haynes does not explicitly disclose head pressure and hot-gas bypass controls to permit operation of the refrigeration system at low ambient temperatures. Hung, however, discloses a refrigeration system (fig 1) with head pressure and hot-gas bypass controls to permit operation of the 


Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105. The examiner can normally be reached Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/HARRY E ARANT/Primary Examiner, Art Unit 3763